DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 1/3/21, 6/7/21 and 10/26/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, B8073MT-US1 each of the plurality of first electrodes and the plurality of second electrodes extends in a second direction along the electrode installation surface, the second direction intersecting the first direction; and the second direction is the direction along a line connecting the first position and the second position must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
4. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claims 1 and 8, recites “the plurality of first electrodes and the plurality of second electrodes are arranged in a first direction along an electrode installation surface; at least two of the plurality of first electrodes and at least two of the plurality of second electrodes are arranged alternating with each other in the first direction; 88P1008787US01 B8073MT-US1 each of the plurality of first electrodes and the plurality of second electrodes extends in a second direction along the electrode installation surface, the second direction intersecting the first direction; and the second direction is the direction along a line connecting the first position and the second position” however it is indefinite and not clear as how the plurality of first electrodes and the plurality of second electrodes are arranged along the electrode installation surface specifically the arrangement of extending in a second direction along the electrode surface installation surface, the second direction intersecting the first direction; and then the second direction is the direction along a line connecting the first position and second position is very unclear and then how does second direction intersect with the first direction and the second direction and what is meant by the second direction is the direction along a line connecting the first position and second position? The recited claim language is unclear and hard to understood exactly the location or arrangement of the plurality of first and second electrodes within the electrode installation surface and the x, y and z axis and coordinates as illustrated in the drawing figures. For the purpose of examination, the examiner will interpret the respective claims are best understood in the following rejection below.
9.	Claims 2-7 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because the claims are dependent upon base claim 1. 

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Harakawa et al. (US 2012/0038223).
12.	Regarding claims 1 and 8, Harakawa et al. in (Fig. 7), discloses an electrode unit for use in a power transmitting device (see [00501 and [0057-0065]) or a power receiving device of a wireless power transmission system based on an electric field coupling method, the electrode unit comprising: a first group of electrodes (see 12 positive electrodes in Fig. 7 corresponding to the “first group of electrodes”) including a plurality of first electrodes to which a first voltage (see 15 positive voltage In Fig. 7 corresponding to the “first voltage”} is applied when power Is transmitted: and a second group of electrodes (see 13 negative electrodes in Fig. 7 corresponding to the “second group of electrodes”) including a plurality of second electrodes to which a second voltage (see 154 negative in Fig. 7 corresponding to the “second voltage”) is applied when power is transmitted, wherein the second voltage has a phase that is different from a phase of the first voltage by a value greater than 90 degrees and less than 270 degrees (such that the positive voltage is greater than 90 degrees and less than 270 degrees), wherein: the plurality of first electrodes and the plurality of second electrodes are arranged in a first direction along an electrode installation surface (see the floor board 3 or surface corresponding to the electrode installation surface in Fig. 7); and at least two of the plurality of first electrodes and at least two of the plurality of second electrodes are arranged alternating with each other in the first direction (see Fig. 7, some of the positive and negative electrodes are alternating in the middle), wherein each of the plurality of first electrodes (see 12
positive electrodes in Fig. 7 corresponding to the “first group of electrodes”) and
the plurality of second electrodes {see 13 negative electrodes in Fig. 7 corresponding to the “first group of electrodes”) extends in a second direction
along the electrode installation surface (see the floor board 3 or surface
corresponding to the electrode installation surface in Fig. 7 the second direction
intersecting the first direction).

Allowable Subject Matter
13.	Claims 2-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claims 1 and  and any intervening claims.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE RONIQUE WILLOUGHBY whose telephone number is (571)272-2725. The examiner can normally be reached M-F 9:30-5:30pm.
15.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
16.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
16.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TERRENCE R WILLOUGHBY/Examiner, Art Unit 2836                                                                                                                                                                                                        5/23/2022


/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836